                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ERIN HEATHER AUE,                                          CASE NO. C17-5704-JCC
10                              Plaintiff,                      ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s unopposed motion for attorney fees
16   pursuant to 42 U.S.C. § 406(b) (Dkt. No. 19). Plaintiff’s attorney has requested $4,980.00 for her
17   representation of Plaintiff in federal court. (Id. at 1.) Defendant does not object to Plaintiff’s
18   request. (Dtk. No. 25 at 1.) For the foregoing reasons, the Court GRANTS the motion.
19          Under § 406(b), a court entering judgment in favor of a social security disability
20   insurance claimant who was represented by an attorney “may determine and allow as part of its
21   judgment a reasonable fee for such representation, not in excess of 25 percent of the total of the
22   past-due benefits to which the claimant is entitled by reason of such judgment.” In determining
23   whether to grant a § 406(b) fee request, a court must first ensure that the requested fee is
24   consistent with the contract between the plaintiff and their attorney. See Crawford v. Astrue, 586
25   F.3d 1142, 1148 (9th Cir. 2009) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 808–09 (2002)).
26   The court must then test the requested fee for reasonableness. Id. (citing Gisbrecht, 535 U.S. at


     ORDER
     C17-5704-JCC
     PAGE - 1
 1   808). Courts have broad discretion to decide if a fee request is reasonable or to adjust a fee

 2   downward if the request is unreasonable. See Gisbrecht, 535 U.S. at 808.

 3             Here, the request of Plaintiff’s attorney is appropriate under § 406(b). Plaintiff is entitled

 4   to past-due benefits totaling $43,920.00. (Dkt. No. 21-5 at 3.) Plaintiff’s attorney has requested

 5   an award of $4,980.00 in attorney fees. (Dkt. No. 19 at 1.) This figure is significantly lower than

 6   the statutory cap and the 25 percent that Plaintiff agreed to pay her attorney. (See Dkt. No. 28 at

 7   1.) In addition, the figure is reasonable in light of the effective and efficient representation that

 8   Plaintiff’s attorney provided in this case. Accordingly, the Court AWARDS Plaintiff’s attorney
 9   an attorney fee of $4,980.00 pursuant to 42 U.S.C. § 406(b). Defendant is DIRECTED to send a
10   fee of $4,980.00 to Plaintiff’s attorney, minus any applicable processing fees as allowed by
11   statute. On receipt of payment of the fee, Plaintiff’s attorney is directed to refund to Plaintiff any
12   amount of fees that Plaintiff’s attorney received under the Equal Access to Justice Act, 28 U.S.C.
13   § 2412.
14           DATED this 18th day of December 2019.




                                                              A
15

16

17
                                                              John C. Coughenour
18                                                            UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C17-5704-JCC
     PAGE - 2
